Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  The phrase The control simulation system of claim 1, wherein… in line 1 should be amended to read – The control simulation system of claim 7[[1]] because based on the content of claims 7-9, this appears to be a typographical error.  Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 Claim limitations “…a transceiving interface, transceiving…”, “at least one object stimulation model, configured to correspond…”, “an identification unit, comparing…”, and “a user interface, displaying at least one model interface unit…” as recited in claim 1 have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because it use a generic placeholder “interface”, “model”, and “unit” coupled with functional language “transceiving”, “configured to correspond”, “comparing”, and “displaying” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, claims 1-12 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
[0012] As shown in Fig. 1, a schematic diagram of a control simulation system 10 is shown according to one perspective of the present invention, which has the benefits of communication between different protocols, easy operation identification and, and flexible configuration. The control simulation system 10 includes: a transceiving interface 11, transceiving attribute information  of  at   least  one  external  device   Dev1;  an identification unit 12, including multiple object simulation models Osim1...Osimn, and determining the object simulation model corresponding to each of the at least one external device according to the attribute information of the at least one external device (for example, the attribute information of the external device Dev1 corresponds to object simulation model Osimm, Fig. 1A); and an user interface 13, which can have at least one physical movable control element Ph1 (as shown in Fig. 1A), or display a model interface unit IU1 having the object simulation model (such as Osimm) corresponding to each external device (such as Dev1), at least one control icon (such as Icon1, Icon2, as shown in Fig. 1A), and at least one physical movable control element (such as Phi, as shown in Fig. 1A). Each control icon (Icon1, Icon2) or at least one physical movable control element (such as Phi) corresponds to at least one control command or at least one control structure of the external device (such as Dev1) . The control command and the control structure can be flexibly combined in the model interface unit for controlling the operation of an external device (such as Devl). The model interface unit IU1 can be formed after this flexible combination. It can include automatic combination by the system or manual combination by the user to form the model interface unit IU1 corresponding to this object simulation model Osimm. 
[0013] The transceiving interface 11 and the external device Dev1 are respectively independent and separated. The model interface unit IU1 controls the control icon (Icon1, Icon2) in the Fig. 1A is for illustrative purposes, which are not intended to limit the number nor type of control icons in the model interface unit IU1. For example, the model interface unit IU1 includes a control icon Icon1 and a physical movable control element Ph1 related to the external device Dev1; or, the model interface unit IU1 does not include any control icon for the external device Dev1, but two physical movable control elements Ph1 and Ph2; or, the model interface unit IU1 includes other control icons and another combination of types and numbers of the physical movable control elements for the external device Dev1. If necessary, the model interface unit IU1 may also include other actuating devices or sensing devices, such as cameras, microphones, or speakers. Please refer to the description of other embodiments for the details.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatambeiki et al., U.S. Patent Publication Number 2013/0117673 A1 in view of Pennarun et al., U.S. Patent Publication Number 2019/0199772 A1.

Claim 1:
	Hatambeiki discloses a control system, comprising: 
a transceiving interface, transceiving attribute information of at least one external device (see Paragraph 0057 – Hatambeiki discloses this limitation in that the controlling device requests initiation of the synchronization proves, and receives linkage data about a physical device on the network.), wherein the transceiving interface and the at least one external device are respectively independent and separated (see Figure 1 and Paragraph 0028 – Hatambeiki discloses this limitation in that the handheld controller is linked to multiple physical devices.); 
at least one object simulation model, configured to correspond to the at least one external device according to the attribute information of the at least one external device, by a specific mapping arrangement (see Paragraphs 0055-0057 – Hatambeiki discloses this limitation in that a user may ascertain the type of service of an appliance while configuring the appliance via the appliance network ecosystem that includes the linkages between the virtual devices (models) and the physical network nodes which correspond to target controlled appliances in the ecosystem (external devices).); 
an user interface, displaying at least one model interface unit corresponding to the at least one object simulation model, wherein the at least one object simulation model is flexibly combined with at least one control icon or at least one physical movable control element to form the at least one model interface unit (see Paragraph 0007 and Figure 8 – Hatambeiki discloses this limitation in that the editor program (user interface) provides for commands to the target device to be assigned to function keys at the user interface of the controlling device, both iconic and hard keys.), 
wherein the at least one control icon and the at least one physical movable control element of the at least one object simulation model, respectively corresponds to at least one control command and at least one control structure of the external device, for controlling the external device (see Figure 8 and Paragraph 0036 – Hatambeiki discloses this limitation in that a plurality of command and/or actions may be performed both locally on the controlling device an remotely on multiple appliances in response to a single or multiple interactions by a user with the keys of the controlling device.).  
Hatambeiki fails to expressly disclose:
a control simulation system, comprising:
an identification unit, comparing the at least one object simulation model with the attribute information of the at least one external device, for determining the at least one object simulation model corresponding to the least one external device by the specific mapping arrangement.
Pennarun teaches:
a control simulation system, comprising:
an identification unit, comparing the at least one object simulation model with the attribute information of the at least one external device, for determining the at least one object simulation model corresponding to the least one external device by the specific mapping arrangement (see Paragraph 0052 – Pennarun teaches this limitation in that a controller is provided with particular settings to map input options to commands based on the particular settings.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, disclosed in Hatambeiki, to include:
a control simulation system, comprising:
an identification unit, comparing the at least one object simulation model with the attribute information of the at least one external device, for determining the at least one object simulation model corresponding to the least one external device by the specific mapping arrangement
for the purpose of testing simulation scenarios in a manner that replicates the real world implications of the scenarios (see Paragraph 0021). Further, both Hatambeiki and Pennarun are concerned with operating or simulating the operation of a device from a separate, remote device.

Claim 2:
The combination of Hatambeiki and Hughes teaches the control simulation system of claim 1, wherein the at least one external device is configured to be controlled by a manual operation to the at least one control icon or the at least one physical movable control element in the user interface (see Paragraph 0007 – Hatambeiki discloses this limitation in that commands may be assigned to function keys, both iconic and hard keys.).  

Claim 3:
The combination of Hatambeiki and Hughes teaches the control simulation system of claim 1, wherein the identification unit determines a type of the external device by the attribute information of the at least one external device in the application layer in the internet of things (IOT) (see Paragraphs 0055-0057 – Hatambeiki discloses this limitation in that a user may ascertain the type of service of an appliance while configuring the appliance via the appliance network ecosystem that includes the linkages between the virtual devices (models) and the physical network nodes which correspond to target controlled appliances in the ecosystem (external devices).).  

Claim 4:
The combination of Hatambeiki and Hughes teaches the control simulation system of claim 1, wherein the control icon includes: a lever icon, a knob icon, a data input icon, a button icon, a direction key icon, or a dial icon (see Paragraph 0007 and Figure 8 – Hatambeiki discloses this limitation in that commands may be assigned to function keys, both iconic buttons and hard buttons.).  

Claim 5:
The combination of Hatambeiki and Hughes teaches the control simulation system of claim 1, wherein the at least one physical movable control element includes: a physical lever, a physical knob, a physical data input interface, a physical button, a physical direction key, or a physical dial (see Paragraph 0007 – Hatambeiki discloses this limitation in that commands may be assigned to function keys, both iconic and hard keys.).  

Claim 7:
The combination of Hatambeiki and Hughes teaches the control simulation system of claim 1, wherein the attribute information of the at least one external device includes input parameters or output parameters of the at least one external device, and there is an effective performance range of the input parameters or the output parameters (see Figure 14 and Paragraph 0048 – Hatambeiki discloses this limitation in that the behavior of an exemplary temperature display widget has been defined to display the temperature at the thermostat when the value is in the range of “32” to “99”.), wherein the effective performance range is determined based on a historical record of the input parameters or the output parameters (see Paragraph 0057 – Hatambeiki discloses this limitation in that the settings of each virtual-to-physical device linkage may be copied from previously configured linkages.).  

Claim 8:
The combination of Hatambeiki and Hughes teaches the control simulation system of claim 1, wherein in the attribute information of the at least one external device, the input parameters or output parameters of the at least one external device have an ineffective performance range of the input parameters or the output parameters, wherein when there is at least one or any combination of the input parameters and output parameters is within the ineffective performance range, the user interface issues an alarm or stops an operation of the object simulation model (see Figure 14 and Paragraph 0048 – Hatambeiki discloses this limitation in that the behavior of an exemplary temperature display widget has been defined to display the temperature at the thermostat when the value is in the range of “32” to “99”. If the temperature falls outside of this range, in the unacceptable range above or below this, the text “Error” is returned displayed.).  

Claim 9:
The combination of Hatambeiki and Hughes teaches the control simulation system of request item 7, wherein the user interface provides a preferred input range for a manual operation of the at least one control icon in the object 3simulation model, and the preferred input range is based on the effective performance range (see Figure 14 and Paragraph 0048 – Hatambeiki discloses this limitation in that the behavior of an exemplary temperature display widget has been defined to display the temperature at the thermostat when the value is in the range of “32” to “99” (effective range). Further, if “zero” is returned, this corresponds to an Off/Disable state (ineffective range).).  

Claim 10:
The combination of Hatambeiki and Hughes teaches the control simulation system of claim 1, wherein an internal system protocol of the control simulation system is based on one communication protocol of the at least one external device (see Paragraph 0028 – Hatambeiki discloses this limitation in that the controlling device is capable of transmitting commands to appliances using any protocol convenient to causing the appliances to perform operational functions.).  

Claim 11:
The combination of Hatambeiki and Hughes teaches the control simulation system of item 1, wherein the model interface unit displays the at least one object simulation model (see Figure 8 and Paragraph 0036 – Hatambeiki discloses this limitation in that the GUI page comprises a pair of n-state widgets (object simulation models) which control a multi-level dimmable lamp and a thermostat respectively.).  


Claim 12:
The combination of Hatambeiki and Hughes teaches the control simulation system of request item 1, wherein two model interface units corresponding to different external devices, optionally include the same one control icon or the same one physical movable control element (see Figure 8 and Paragraph 0036 – Hatambeiki discloses this limitation in that a plurality of command and/or actions may be performed both locally on the controlling device an remotely on multiple appliances in response to a single or multiple interactions by a user with the keys of the controlling device.).  

Claim 13:
	Claim 13 is the method claim corresponding to the system of claim 1. As indicated in the above rejection, the combination of Hatambeiki and Hughes teaches every limitation of claim 1. Hatambeiki further discloses a method performed by a system (see Abstract). Thus, the combination of Hatambeiki and Pennarun teaches every limitation of claim 13.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hatambeiki and Pennarun, in view of Hughes, David W., U.S. Patent Publication Number 2003/0132973 A1.

Claim 6:
As indicated in the above rejection, the combination of Hatambeiki and Pennarun teaches every limitation of claim 1. The combination fails to expressly fails to expressly disclose:
wherein the control simulation system provides a practice mode, wherein the user interface provides a practice object model corresponding to at least one practice device with at least one control icon, and the practice object model is not connected to the at least one practice device by the identification unit for determining the 2attribute information of the at least one practice device, nor controls the at least one practice device by a manual operation on the transceiving interface.  
Hughes teaches:
wherein the control simulation system provides a practice mode, wherein the user interface provides a practice object model corresponding to at least one practice device with at least one control icon, and the practice object model is not connected to the at least one practice device by the identification unit for determining the 2attribute information of the at least one practice device, nor controls the at least one practice device by a manual operation on the transceiving interface (see Paragraph 0069 – Hughes teaches this limitation in that the test simulation window permits the user to simulate behavior in a real-time test environment.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, taught in Hatambeiki and Pennarun, to include:
wherein the control simulation system provides a practice mode, wherein the user interface provides a practice object model corresponding to at least one practice device with at least one control icon, and the practice object model is not connected to the at least one practice device by the identification unit for determining the 2attribute information of the at least one practice device, nor controls the at least one practice device by a manual operation on the transceiving interface  
for the purpose of identifying and resolving problems offline, prior to execution (see Paragraph 0070). Further, both Hatambeiki and Hughes are concerned with operating a device from a separate, remote device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leeb et al., A Configuration Tool for HomeNet, discloses a home automation system that represents physical appliances in a home and presents a user interface to control the plurality of appliances (see Page 391).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ashley M Fortino/Examiner, Art Unit 2143      
                                                                                                                                                                                                  /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143